DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on July 21, 2022 has been entered. Claims 1, 3, 7, 11, 13, 17 have been amended. Claims 1-20 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Regarding independent claims 1 and 11, Applicant argues that Chan in view of Panchanathan fail to disclose wherein storing the backup dataset across the edge sites comprises splitting the backup dataset into parts, and storing each of the parts at one of the edge sites so that the parts that make up the entire backup dataset are distributed across the edge sites. Where the applicant points out in Panchanathan Abstract “…transmitting one or more data chunks of the most frequently referenced data chunks to the first remote device to be cached within” that only the most frequently referenced data chunks are transmitted. 
	Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Chan in view of Panchanathan still discloses the above limitation. Examiner interprets from Panchanathan ([Col. 5 lines 35-55] storage units 141-142 (within edge devices 101-102) are configured to store data chunks that are most frequently referenced by the respective device). That while Panchanathan discloses that only the most frequently referenced data chunks are stored in the edge devices, these most frequently referenced data chunks also represent the entirety of a backup dataset. This specific backup dataset being the most frequently accessed data chunks designated to being stored in edge devices 101-102 to reduce recovery time. The backup dataset element in independent claims 1 and 11 being not particularly limiting in what may constitute being included or excluded in any backup dataset. Given the foregoing, examiner maintains the rejection in view of Chan and Panchanathan.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 11, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S Pub # 20140289202) in view of Panchanathan (U.S Pat # 9626332).
With regards to claim 1, Chan discloses a method, comprising:
determining a respective available data storage capacity for each of a plurality of edge sites ([0017] computing devices are used as an edge cache of a distributed backup system. [0064] data backup policies are used for determining the computing devices to which the data files of the user are to be backed up to based on a criterion. The criterion is based on attributes of the computing devices such as processing capacity, a total available space, etc); 
receiving available data storage capacity information from each of the edge sites ([0029, 0064] total available space on each devices); 
storing the available data storage capacity information ([0031] data backup policy includes the storage space criterion); 
creating a backup dataset ([0018] tracks the access pattern of data files and updates data backup policies accordingly [0031] data backup policy indicating data files that can be backed up).
Chan does not disclose however Panchanathan discloses:
determining whether the group of edge sites have an aggregate amount of available storage capacity to store the backup dataset ([Col. 2 lines 16-26] the edge devices are coupled to a central storage server/system for backing up their data. If backup data exceeds the capacity of these devices); and 
storing the backup dataset across the edge sites when the aggregate amount of available storage capacity is sufficient to store the entire backup dataset, wherein storing the backup dataset across the edge sites comprises splitting the backup dataset into parts, and storing each of the parts at one of the edge sites so that the parts that make up the entire backup dataset are distributed across the edge sites ([13 Col. 2 lines 16-26] the edge devices themselves can be backup servers to a central storage system or to their local network) ([Col. 7 lines 49-61, Col. 8 lines 51-67] the number of device data elements in chunk data structure depends on the number of edge devices that are performing backup to storage system 104).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Chan by the system of Panchanathan to determine if there is enough storage on a distributed storage system to store backup data.
	One of ordinary skill in the art would have been motivated to make this modification in order to utilize multiple remote devices communicatively coupled to a central backup storage to backup data (Panchanathan [Col. 1 lines 20-25]).
Claim 11 corresponds to claim 1 and is rejected accordingly.
	With regards to claim 4, Chan does not disclose however Panchanathan discloses:
wherein when the aggregate amount of available storage capacity is insufficient to store the entire backup dataset, part, or none, of the backup dataset is stored across the edge sites ([Col. 2 lines 16-26] If the backup data exceeds the capacity of these devices, then the additional data can be sent to the central storage system for backup).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Chan by the system of Panchanathan to determine if there is enough storage on a distributed system to store backup data.
	One of ordinary skill in the art would have been motivated to make this modification in order to utilize multiple remote devices communicatively coupled to a central backup storage to backup data (Panchanathan [Col. 1 lines 20-25]).
Claim 14 corresponds to claim 4 and is rejected accordingly.
	With regards to claim 5, Chan further discloses:
duplicating data at one of the edge sites to another of the edge sites, the data comprising a portion of the backup dataset ([0036] each of the computing devices can have a copy of the backup metadata).
Claim 15 corresponds to claim 5 and is rejected accordingly.
	With regards to claim 6, Chan does not disclose however Panchanathan discloses:
deduplicating the backup dataset as the backup dataset is stored across the edge sites ([Col. 3 lines 52-69] deduplicating segments).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Chan by the system of Panchanathan to deduplicate data across data storage sites.
	One of ordinary skill in the art would have been motivated to make this modification in order to utilize multiple remote devices communicatively coupled to a central backup storage to backup data (Panchanathan [Col. 1 lines 20-25]).
Claim 16 corresponds to claim 6 and is rejected accordingly.
	With regards to claim 9, Chan does not disclose however Panchanathan discloses:
compressing data of the backup dataset before the backup dataset is stored across the edge sites ([Col. 9 lines 34-63] sends hashes of data chunks to devices to see whether they are already stored).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Chan by the system of Panchanathan to determine if there is enough storage on a distributed system to store backup data.
	One of ordinary skill in the art would have been motivated to make this modification in order to utilize multiple remote devices communicatively coupled to a central backup storage to backup data (Panchanathan [Col. 1 lines 20-25]).
	Claim 19 corresponds to claim 9 and is rejected accordingly.
Claims 2-3, 10, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S Pub # 20140289202) in view of Panchanathan (U.S Pat # 9626332) and in further view of Doraiswamy (U.S Pub # 20170201585).
With regards to claim 2, Chan does not disclose however Doraiswamy discloses:
wherein the method is performed at a datacenter where the backup dataset is created ([0031] data center).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Chan and Panchanathan by the system of Doraiswamy to backup data from a data center.
	One of ordinary skill in the art would have been motivated to make this modification in order so a plurality of devices associated with one or more enterprises may be connected at an enterprise data center (Doraiswamy [0031]).
	Claim 12 corresponds to claim 2 and is rejected accordingly.
With regards to claim 3, Chan does not disclose however Doraiswamy discloses:
wherein the dataset comprises data that was received at a data center from one or more of the edge sites ([0031] data received at a data center).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Chan and Panchanathan by the system of Doraiswamy to backup data from a data center.
	One of ordinary skill in the art would have been motivated to make this modification in order so a plurality of devices associated with one or more enterprises may be connected at an enterprise data center (Doraiswamy [0031]).
	Claim 12 corresponds to claim 2 and is rejected accordingly.
	With regards to claim 10, Chan does not disclose however Doraiswamy discloses:
wherein the edges sites, and a datacenter at which the method is performed, are commonly owned and operated ([0033] IoT edge systems 14 provide an API-based distributed edge solution that connects IoT devices with IT/Cloud infrastructure in a decoupled, secure, and resilient manner. As described herein, IoT edge systems 14 may each be part of co-location data centers associated with a single co-location facility provider, of which the enterprise may be a customer).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Chan and Panchanathan by the system of Doraiswamy to backup data from a data center.
	One of ordinary skill in the art would have been motivated to make this modification in order so a plurality of devices associated with one or more enterprises may be connected at an enterprise data center (Doraiswamy [0031]).
	Claim 20 corresponds to claim 10 and is rejected accordingly.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S Pub # 20140289202) in view of Panchanathan (U.S Pat # 9626332) and in further view of Chen (U.S Pub # 20190026043).
With regards to claim 7, Chan does not disclose however Chen discloses:
wherein storing the backup dataset across the edge sites comprises splitting the backup dataset into multiple parts based on a respective latency and/or throughput rate of each of the edge sites, and storing each part of the backup dataset at a different respective edge site, and each of the parts comprises either a file or a block ([0021] the distribution rule for storage units requires all TBSCs from one backup data can not be located in one storage unit (should be separated), and QoS and SLA both request latency for the video downloading should be within 3 seconds. Thus, the TBSD can be determined where TBSD is To-be-stored-chunks).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Chan and Panchanathan by the system of Chen to store data chunks into storage sites based on latency.
	One of ordinary skill in the art would have been motivated to make this modification in order so a plurality of devices associated with one or more enterprises may be connected at an enterprise data center (Doraiswamy [0031]).
	Claim 17 corresponds to claim 7 and is rejected accordingly.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S Pub # 20140289202) in view of Panchanathan (U.S Pat # 9626332) and in further view of Wang (U.S Pub # 20200380050).
With regards to claim 8, Chan does not disclose however Wang discloses:
encrypting data of the backup dataset before the data is sent to the edge sites, and the data is encrypted with a respective key specific to the edge sites to which the data is sent ([0146] When uploading service data to the IPFS cluster, the edge node may encrypt the service data and send a key to the service data to a specified edge node, and thus, with respect to the encrypted service data, only the edge node having the key to the service data may download the service data from the IPFS cluster).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Chan and Panchanathan by the system of Wang to securely transfer data to edge sites.
	One of ordinary skill in the art would have been motivated to make this modification in order to encrypt service data with a key specific to an edge node (Wang [0146]).
	Claim 18 corresponds to claim and is rejected accordingly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166